Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election of Species
This application is directed to the following patentably distinct species:
GROUP I: SPECIES OF PULSE MODULATION MEANS
the first embodiment of Figure 7A; (02a-1)
the second embodiment of Figure 7B; (02a-2)
the third embodiment of Figure 7C; (02a-3)
the fourth embodiment of Figure 7D; (02a-4)
the fifth embodiment of Figure 7E; (02a-5)
GROUP II: SPECIES OF LIGHT PULSE MEANS
the first embodiment of Figure 11; (02b-1)
the second embodiment of Figure 12; (02b-2)
GROUP III: SPECIES OF COLOR CORRECTION MEANS
the first embodiment of Figure 17; (02c-1)
the second embodiment of Figure 18; (02c-2)
the third embodiment of Figure 19; (02c-3)
the fourth embodiment of Figure 20; (02c-4)
GROUP IV: SPECIES OF WHITE LIGHT MEANS
the first embodiment of Figure 28A; (02d-1)
the second embodiment of Figure 28B; (02d-2)
the third embodiment of Figure 28C; (02d-3)
GROUP V: SPECIES OF IMAGE SENSOR MEANS
the first embodiment of Figures 29A and 29B; (02e-1)
the second embodiment of Figures 30A and 30B; (02e-2)
the third embodiment of Figures 31A and 31B; (02e-3)
GROUP VI: SPECIES OF FILTER AND SHUTTER MEANS
the first embodiment of Figure 32; (02f-1)
the second embodiment of Figure 33; (02f-2)
the third embodiment of Figure 34; (02f-3)
the fourth embodiment of Figure 35; (02f-4)
the fifth embodiment of Figure 36; (02f-5)
GROUP VII: SPECIES OF LIGHT EMITTER MEANS
the first embodiment of Figure 38; (02g-1)
the second embodiment of Figure 39; (02g-2)
the third embodiment of Figure 40; (02g-3)
GROUP VIII: SPECIES OF FILTERED IMAGE GENERATION MEANS
the first embodiment of Figure 45; (02h-1)
the second embodiment of Figure 46; (02h-2)
GROUP IX: SPECIES OF SPECTRAL IMAGING MEANS
the first embodiment of Figure 48; (02i-1)
the second embodiment of Figure 49; (02i-2)
The species are independent or distinct because they 
do not overlap in scope. See MPEP §806.04(b).
are mutually exclusive. See MPEP §806.04(f).

The species are independent or distinct because the various reinforcing means are not useable together in that any given endoscope system will incorporate only one of the disclosed reinforcing structures.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Telephonic Election
Due to the complexity of the restriction, no telephone call was made to the attorney or agent of record (see MPEP § 812.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795